     Case 2:20-cv-01040-APG-VCF Document 27 Filed 09/24/20 Page 1 of 2




1    Deverie J. Christensen
     Nevada State Bar No. 6596
2    Phillip C. Thompson
     Nevada State Bar No. 12114
3    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
4    Las Vegas, Nevada 89101
     Tel: (702) 921-2460
5    Email: deverie.christensen@jacksonlewis.com
             daniel.aquino@jacksonlewis.com
6
     Attorneys for Defendant
7    UNLV Medicine

8                                UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10   MARIA ARREDONDO

11                 Plaintiff,                         Case No. 2:20-cv-01040- APG-VCF

12           vs.

13   UNLV MEDICINE, a nonprofit corporation;
     DOES 1 through 10; ROE ENTITIES 11               STIPULATION AND ORDER TO
14   through 20, inclusive jointly and severally,     EXTEND TIME TO FILE
                                                      STIPULATION OF DISMISSAL AND
15                 Defendants.                        PROPOSED ORDER

16                                                    (FIRST REQUEST)

17
18
19          IT IS HEREBY STIPULATED by and between Plaintiff, Maria Arredondo, (“Plaintiff”),

20   through her counsel Burke Huber, at the Richard Harris Law Firm, and Defendant, UNLV

21   Medicine, through its counsel, Jackson Lewis P.C., that the deadline to file a Dismissal in this

22   case be extended to October 25, 2020.

23            This Stipulation is submitted and based upon the following:

24           1.     The parties reached an agreement to settle their claims at the Early Neutral

25    Evaluation Conference before Magistrate Judge Nancy J. Koppe on August 25, 2020. The

26    parties were ordered to complete settlement and submit a stipulation and proposed order for

27    dismissal no later than September 25, 2020. See ECF No. 25.

28
     Case 2:20-cv-01040-APG-VCF Document 27 Filed 09/24/20 Page 2 of 2




1                    2.     The parties’ have negotiated the written settlement agreement, which has now been

2      executed by Plaintiff. Plaintiff provided the completed W9s and tax information necessary to

3      cut the settlement checks today, September 24, 2020. UNLV Medicine can now work on the

4      payment, but will need time to prepare the settlement payment, deliver it to Plaintiff’s counsel,

5      and then file a Dismissal with the Court.

6                    3.     The Parties agree and request an extension of 30 days, up to and including October

7      25, 2020, to complete settlement payment and file the Dismissal with this Court.

8                    4.     This request is made in good faith and not for the purpose of delay.

9    Dated this 24th day of September, 2020.
10
       RICHARD HARRIS LAW FIRM                                    JACKSON LEWIS P.C.
11
       /s/ Burke Huber                                            /s/ Deverie J. Christensen
12     Richard Harris, Bar No. 505                                Deverie J. Christensen, Bar No. 6596
       Benjamin Cloward, Bar No. 11087                            Phillip C. Thompson, Bar No. 12114
13     Burke Huber, Bar No. 10902                                 300 S. Fourth Street, Ste. 900
       801 S. Fourth Street                                       Las Vegas, Nevada 89101
14     Las Vegas, Nevada 89101                                    Attorneys for Defendant
       Attorney for Plaintiff
15
16
17
18
                                                          ORDER
19
20                                                        IT IS SO ORDERED:

21
22
23
                                                          United States District Court/Magistrate Judge
24
25
                                                                  September 24, 2020
                                                          Dated: _________________________
26   4814-1203-3228, v. 1


27
28

                                                              2
